Case 2:18-cr-00379-WHW Document 87 Filed 12/07/18 Page 1 of 1 PageID: 204




THE ANTHONY POPE LAW FIRM, P.C.
60 Park Place, Suite 703
Newark, New Jersey 07102
P: (973) 344-4406
F: (973) 344-3201
Attorneys for Defendant, Germaine King


                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT Of NEW JERSEY


UNITED STATES OF AMERICA                        :       Criminal No. 18-7038

        vs.

GERMA[NE KING                                   :       ORDER


        THIS MATTER having been opened to the Court by The Anthony Pope Law firm,

P.C., attorneys for Defendant, Germaine King, and notice having been sent to Defendant,

Germaine King, and the Court having read the papers submitted, heard oral argument, and for

good cause having been shown; it is therefore

        On thisday of                       ,   2018,

        ORDERED that counsel’s motion to be relieved as counsel be and hereby is granted; and

it is further

        ORDERED that The Anthony Pope Law Firm, P.C. is hereby are relieved as counsel for

Defendant, Germaine King in this matter; and it is further

        ORDERED that a copy of this Order be served upon all parties to this action within

seven (7) days of the date of this Order.




                                                Ho Cat y £a1dor
                                                United States jagistrate Judge
